

April 24, 2007


McLaughlin & Stern, LLP
260 Madison Avenue
New York, NY 10016


Gentlemen:


Each of the undersigned hereby request that you act as escrow agent (the “Escrow
Agent”) in connection with the Waiver, Rescission and Settlement Agreement the
(“Settlement Agreement”) dated the date hereof by and between the undersigned
(the “Investors”) and Spatialight, Inc., a New York corporation (“SpatiaLight”).
Except as otherwise specifically provided herein, the obligations of the
Investors hereunder shall be several and not joint. Unless otherwise defined
herein, the capitalized terms utilized herein shall have the meanings ascribed
to such terms in the Settlement Agreement.


As used in this Escrow Agreement, the following terms have the meanings set
forth below:


“Common Shares” means the common stock, $.01 par value per share, of
SpatiaLight.


“Remaining Settlement Liability” means, on any date, the difference between the
Settlement Amount (as set forth in the Settlement Agreement) and the gross
proceeds received as of that date by an Investor from the sale of Common Shares
originally acquired by an Investor pursuant to the November 2006 Financing, the
February 2007 Financing, or the February 2007 Wavier.


“VWAP” means, on any date, the five day volume weighted average price of the
Common Shares for transactions on the NASDAQ Stock Market if the Common Shares
are then trading on the NASDAQ Stock Market or the OTC Bulletin Board if the
Common Shares are not then traded on the NASDAQ Stock Market but are traded on
the OTC Bulletin Board for the five (5) trading days immediately preceding such
date, or if the Common Shares are not then traded on the NASDAQ Stock Market or
the OTC Bulletin Board, the most recent bid price for the Common Shares as
reported by the Pink Sheets, LLC.


Each Investor and SpatiaLight will deliver to the Escrow Agent and the Escrow
Agent is hereby authorized and directed to receive and hold the following Common
Shares (the “Escrow Shares”) and to distribute the Escrow Shares as set forth in
this Escrow Agreement:



 
a.
On the date of this Escrow Agreement, each Investor has delivered to Escrow
Agent a certificate or certificates in the name of such Investor representing
the number of Common Shares set forth on Exhibit A (the “Investor Contributed
Shares”), representing all of the Common Shares acquired by such Investor
pursuant to the November 2006 Financing, the February 2007 Financing or the
February 2007 Waiver that have not previously been sold by such Investor




--------------------------------------------------------------------------------


McLaughlin & Stern, LLP
April 24, 2007
Page 2
 

 
b.
On the date of this Escrow Agreement, SpatiaLight has delivered to the Escrow
Agent a certificate or certificates in the name of each Investor representing
the number of Common Shares (the “Initial SpatiaLight Contributed Shares”) equal
to the difference between (i) the Remaining Settlement Liability with respect to
each Investor, divided by the VWAP on the date of this Escrow Agreement, and
(ii) the Investor Contributed Shares from such Investor.




 
c.
If at the end of any calendar month during the term of the Escrow Agreement, the
number of Escrow Shares (excluding for the purposes of this computation, the
Escrow Shares that are then saleable pursuant to an effective registration
statement or Rule 144(k)) multiplied by the VWAP on that date is less than the
greater of (i) $300,000 or (ii) 50% of the Remaining Settlement Liability for
any Investor, SpatiaLight will deliver to the Escrow Agent a certificate or
certificates in the name of such Investor representing the number of Common
Shares (the “Additional SpatiaLight Contributed Shares”) necessary so that the
total number of Escrow Shares plus the number of previously distributed Escrow
Shares then held by such Investor shall be equal to the Remaining Settlement
Liability for such Investor, divided by the VWAP on such date; provided,
however, that SpatiaLight shall not have any obligation under this paragraph to
issue Additional SpatiaLight Contributed Shares in excess of the number of
authorized and unissued and unreserved Common Shares on the date of the
issuance.




 
d.
The number of Investor Contributed Shares, SpatiaLight Contributed Shares and
Remaining Settlement Liability, as of the date hereof, for each Investor is set
forth on Exhibit A.




 
e.
The certificates under paragraphs b and c above shall be in denominations of
200,000 shares unless a certificate for a lesser denomination is required to be
delivered in order for the correct number of Escrow Shares to be held in escrow
pursuant to this Escrow Agreement.



It is a condition of this Escrow Agreement that the Escrow Shares shall be held
and delivered according to the following terms:


1. (a) From time to time after the date of this Escrow Agreement, within three
(3) business days (four (4) business days commencing after the delivery of the
Remaining Settlement Liability Notice, as described below) after written notice
from an Investor to SpatiaLight and the Escrow Agent (each, a “Distribution
Notice”), the Escrow Agent shall deliver a certificate or certificate(s) to or
at the direction of such Investor for the number of Escrow Shares specified in
the Distribution Notice; provided however, that an Investor shall not be
entitled to request and the Escrow Agent shall not deliver to an Investor Common
Shares with an aggregate value (based on the VWAP on the date of the
Distribution Notice and the number of shares requested) in excess of the
Remaining Settlement Liability, except as described in paragraph (b) below or
which, when added to all other Common Shares then owned by such Investor would
exceed 9.99% of the total Common Shares then outstanding. Each Distribution
Notice shall state: (i) the number of Common Shares then outstanding based upon
the SEC Documents and the number of shares issued pursuant to this Escrow
Agreement and the Equity Credit Agreement since the last SEC Document; (ii) the
number of previously delivered Escrow Shares then beneficially owned by such
Investor and all its affiliates and a certification that after the distribution
the Investor will not beneficially own more than 9.99% of the total outstanding
Common Stock; (iii) an accounting of all sales of Common Shares by such Investor
and all of its affiliates (including transaction confirmations and monthly
statements) since the date of this Agreement or the date of the last
Distribution Notice if later; (iv) the number of Escrow Shares to be distributed
and the date of the proposed distribution; and (v) the Remaining Settlement
Liability as of the date of the notice, showing the computation of the same. The
Escrow Agent may conclusively rely on the Distribution Notice and shall have no
duty of investigation in connection therewith.



--------------------------------------------------------------------------------


McLaughlin & Stern, LLP
April 24, 2007
Page 3
 
(b) Each Distribution Notice, shall be in the form annexed hereto as Exhibit B
and shall be for a minimum of the lesser of (i) 200,000 shares or (ii) the
Maximum Share Distribution set forth on Exhibit A with respect to the Investor
submitting such Distribution Notice; provided however in the event that the
Remaining Settlement Liability is less than the product of the lesser of the two
forgoing amounts and the VWAP, then the Distribution Notice may be for such
lesser number of shares. In the event that the Escrow Agent holds certificates
in denominations in excess of the amount set forth in the Distribution Notice,
then the Escrow Agent may deliver a certificate for shares in excess of the
amount set forth in the Distribution Notice and the Investor shall promptly
deliver a certificate for such excess to SpatiaLight.


(c) In the event that the number of Escrow Shares then held by the Escrow Agent
is less than the number of shares set forth in the Distribution Notice, then the
Escrow Agent shall deliver to the Investor the number of Escrow Shares, then
held in escrow by the Escrow Agent. The Escrow Agent shall not deliver the
Investor Contributed Shares to an Investor pursuant to this paragraph until such
time as such shares are eligible for resale pursuant to Rule 144(k) or an
effective registration statement.


(d) If at the end of any calendar month during the term of the Escrow Agreement,
the number of Escrow Shares then held by the Escrow Agent plus the number of
Escrow Shares previously distributed to each Investor that remain in the
possession of such Investors multiplied by the VWAP on that date is greater than
150% of the Remaining Settlement Liability, then within five (5) Trading Days of
the receipt of written notice (the “Excess Share Notice”), as described below,
and provided that the Escrow Agent has not received a written objection thereto
by the applicable Investor, the Escrow Agent shall deliver to SpatiaLight a
certificate or certificates in the name of such Investor representing the number
of Common Shares necessary so that the total number of Escrow Shares that do not
bear a restrictive legend then held by the Escrow Agent plus the number of
previously distributed Escrow Shares then held by such Investor shall be equal
to the Remaining Settlement Liability for such Investor, divided by the VWAP on
such date (the “Excess Shares”). The Excess Share Notice shall contain the
calculation of Excess Shares set forth in this Section 1(d) and shall be sent by
SpatiaLight to the Investor and the Escrow Agent. In the event of an objection
by an Investor within three (3) Trading Days of the receipt of the Excess Share
Notice, the Escrow Agent shall continue to hold the number of disputed Excess
Shares and shall return to SpatiaLight the number of undisputed Excess Shares.
In the event that the certificates held by the Escrow Agent are not in the exact
denomination of the number of Excess Shares, then the Escrow Agent shall deliver
to SpatiaLight an approximate the number of Excess Shares and SpatiaLight shall
cause the Transfer Agent to deliver to the Escrow Agent certificates in smaller
denominations such that the Escrow Agent can deliver to SpatiaLight the
appropriate number of Excess Shares.



--------------------------------------------------------------------------------


McLaughlin & Stern, LLP
April 24, 2007
Page 4
 
2. At anytime after the Remaining Settlement Liability for an Investor is less
than $200,000, SpatiaLight may send to the Escrow Agent a notice (the “Remaining
Settlement Liability Notice”). The Remaining Settlement Liability Notice shall
contain instructions to the Escrow Agent not to release Escrow Shares until the
third (3rd) business day following the Escrow Agent’s receipt of the Remaining
Settlement Liability Notice. Following the delivery of the Remaining Settlement
Liability Notice, if SpatiaLight does not provide the Escrow Agent with written
objection to any proposed distribution as set forth in a Distribution Notice,
within two (2) business days of receiving the Distribution Notice, the Escrow
Agent shall distribute Escrow Shares to an Investor in the amount and on the
date set forth in the Distribution Notice. If SpatiaLight provides the Escrow
Agent with a written objection to the distribution of Escrow Shares, within two
(2) business days of receiving the Distribution Notice, the Escrow Agent shall
not make any distribution of Escrow Shares (or shall make a distribution of such
lesser amount that SpatiaLight indicates would not be objectionable) and the
dispute shall be resolved in accordance with paragraph 12 below.


3. Notwithstanding any other provision of this Escrow Agreement, except in the
event of a default by SpatiaLight under this Escrow Agreement or the Settlement
Agreement, no Investor shall submit to the Escrow Agent a Distribution Notice
relating to a number of Escrow Shares in excess of the amount which, when added
to all previous Escrow Shares distributed pursuant to this Escrow Agreement that
are then beneficially owned by such Investor, would exceed the Maximum Share
Distribution set forth on Exhibit A with respect to such Investor.


4. Except as expressly set forth in this Escrow Agreement, the Escrow Agent
shall disregard any and all instructions and warnings given by any of the
parties hereto or by any other person or corporation, excepting only orders or
process of courts of law, and is authorized to comply with and obey orders,
judgments or decrees of any court. In case the Escrow Agent obeys or complies
with any such order, judgment or decree, the Escrow Agent shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.


5. The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely upon and shall be protected in
relying upon or refraining from acting upon any instrument reasonably believed
by the Escrow Agent to be genuine and to have been signed or presented by the
proper party or parties. The Escrow Agent shall not be liable in any respect on
account of the identity, authorities or rights of the parties executing or
delivering or purporting to execute or deliver any documents or papers deposited
or called for hereunder. The Escrow Agent shall not be personally liable for any
act the Escrow Agent may do or omit to do hereunder as the Escrow Agent while
acting in good faith, except for fraud or willful misconduct and any act done or
omitted by the Escrow Agent pursuant to the advice of the Escrow Agent=s
attorney shall be evidence of such good faith; provided that, such attorney is
not a member or affiliate of the Escrow Agent. Any expense of the Escrow Agent
in connection with obtaining any such advice shall be paid by SpatiaLight and
the Investors, jointly and severally.



--------------------------------------------------------------------------------


McLaughlin & Stern, LLP
April 24, 2007
Page 5
 
6. In the event of a dispute regarding the distribution of the Escrow Shares,
the Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary to properly advise the Escrow
Agent in connection with the Escrow Agent=s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor.


7. The Escrow Agent=s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by each of the parties hereto and the Escrow
Agent.
 
8. This Escrow Agreement shall terminate and the Escrow Agent shall deliver to
SpatiaLight’s transfer agent any Escrow Shares then in the possession of the
Escrow Agent and the Investor shall deliver to SpatiaLight any previously
distributed Escrow Shares in Investor’s possession upon the acknowledgement by
an Investor or the entry of an order, decree, judgment or other determination by
a court or other judicial body with jurisdiction over the parties that the
Remaining Settlement Liability is zero. Upon delivery of such remaining Escrow
Shares to SpatiaLight, the Escrow Agent’s responsibilities hereunder shall
terminate.


9.  This Escrow Agreement shall terminate and the Escrow Agent shall deliver to
SpatiaLight’s transfer agent any Escrow Shares then in the possession of the
Escrow Agent if SpatiaLight (a) makes an assignment for the benefit of
creditors; (b) files a voluntary bankruptcy petition; (c) becomes the subject of
an order for relief or is declared insolvent in any federal or state bankruptcy
or insolvency proceedings; (d) files a petition or answer seeking
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, termination, or similar relief under any law; (e) files an answer
or other pleading admitting or fails to contest the material allegations of a
petition filed against it in a proceeding of the type described in clauses (a)
through (d); (e) seeks, consents to, or acquiesces in the appointment of a
trustee, receiver, or liquidator of all or any substantial part of its
properties; or (f) has commenced against it a proceeding seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any law and one hundred twenty (120) days have expired without
dismissal thereof or with respect to which, without SpatiaLight's consent or
acquiescence, a trustee, receiver, or liquidator of all or any substantial part
of its properties has been appointed and ninety (90) days have expired without
the appointment's having been vacated or stayed, or ninety (90) days have
expired after the date of expiration of a stay, if the appointment has not
previously been vacated.


10. The Escrow Agent may resign, with respect to any individual Investor, by
written notice to such Investor and SpatiaLight. In the event of any such
resignation, such Investor and SpatiaLight shall appoint a successor escrow
agent with respect to such Investor and shall notify the Escrow Agent of such
appointment. Upon receipt of the notice of appointment of a successor escrow
agent, the Escrow Agent shall promptly deliver to such successor escrow agent
all Escrow Shares relating to such Investor, whereupon the Escrow Agent=s
responsibilities hereunder shall terminate with respect to such Investor.



--------------------------------------------------------------------------------


McLaughlin & Stern, LLP
April 24, 2007
Page 6
 
11. If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.


12. If any dispute arises with respect to the delivery and/or ownership or right
of possession of the Escrow Shares or in the event that the Escrow Agent resigns
and a successor escrow agent is not appointed within five (5) days after written
notice, the Escrow Agent is authorized and directed in the Escrow Agent=s sole
discretion (a) to retain in the Escrow Agent=s possession without liability to
anyone, all or any part of said Escrow Shares until (i) a successor escrow agent
is appointed or (ii) such disputes shall have been settled either by mutual
written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings, as the case may be
or (b) to deliver the Escrow Shares to a state or federal court having competent
subject matter jurisdiction and located in the State and City of New York in
accordance with the applicable procedure therefor and interplead the parties to
determine to whom the disputed Escrow Shares should be delivered, whereupon the
Escrow Agent shall have no further obligation with respect to such Escrow
Shares.


13. Each of the parties hereto agree jointly and severally to indemnify and hold
harmless the Escrow Agent from any and all claims, liabilities, costs or
expenses in any way arising from or relating to the duties or performance of the
Escrow Agent hereunder other than any such claim, liability, cost or expense to
the extent same shall have been determined by final, unappealable judgment of a
court of competent jurisdiction to have resulted from fraud, gross negligence or
willful misconduct of the Escrow Agent.


14. Notwithstanding anything contained herein to the contrary, the parties
acknowledge that the Escrow Agent is counsel for one of the Investors and
nothing herein contained shall affect or impair the Escrow Agent’s ability to
act as counsel for any of the Investors in connection with any dispute with
SpatiaLight in connection with the transactions contemplated hereby or
otherwise.


15. Any notice required or permitted hereunder shall be given in writing.


16. By signing this Escrow Agreement, the Escrow Agent does not become a party
to any other agreement.


17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns and shall
be governed by the laws of the State of New York without giving effect to
principles governing the conflicts of laws. A facsimile transmission of these
instructions or a Distribution Notice, which may be signed in counterpart, shall
be legal and binding on all parties hereto.



--------------------------------------------------------------------------------


McLaughlin & Stern, LLP
April 24, 2007
Page 7
 
18. Any reference to the number of shares or the VWAP for the Common Shares in
this Agreement shall be adjusted from time to time as necessary to reflect the
effect of any stock splits, stock dividends, reverse splits, combinations,
exchanges, or other similar transactions.


19. In connection with the Escrow Agent’s performance of services hereunder, the
Escrow Agent shall receive an escrow fee in an amount equal to the product of:
(i) 0.5% and (ii) the proceeds from the sale of Escrow Shares distributed during
each month. The escrow fee shall be payable monthly by SpatiaLight and the
failure of SpatiaLight to pay the invoice, which failure shall continue for a
period of thirty (30) days after the payment is due, the Escrow Agent may
recover the full amount of such fee from SpatiaLight.
 

 
SPATIALIGHT:
 
SPATIALIGHT INC.
 


By:  David F. Hakala

--------------------------------------------------------------------------------

Name: David F. Hakala
Title:  CEO

 

--------------------------------------------------------------------------------


McLaughlin & Stern, LLP
April 24, 2007
Page 8
 

 
INVESTORS:
 
SOUTHRIDGE PARTNERS LP
 
By:  /s/ Steve Hicks

--------------------------------------------------------------------------------

Name:  Steve Hicks
Title:
Address:    Southridge Partners LP
90 Grove Street
Ridgefield, CT 06877

 
SOUTHSHORE CAPITAL FUND LTD.
 
By:  /s/ David Sims

--------------------------------------------------------------------------------

Name:  David Sims
Title:
Address:    Southshore Capital Fund Ltd.
Harbour House, 2nd Floor
Waterfront Drive
P.O. Box 972
Road Town, Tortola
BVI


 
PIERCE DIVERSIFIED STRATEGY
MASTER FUND, LLC, ENA
 
By:  /s/ Brendan O' Neil

--------------------------------------------------------------------------------


Name:  Brendan O' Neil
Title:
Address:    Enable Capital Management
One Ferry Building, Suite 255
San Francisco, CA 94111
    
 
ENABLE OPPORTUNITY PARTNERS LP


By:  Brendan O' Neil

--------------------------------------------------------------------------------


Name:  Brendan O' Neil
Title:
Address:    Enable Capital Management
One Ferry Building, Suite 255
San Francisco, CA 94111

 

--------------------------------------------------------------------------------


McLaughlin & Stern, LLP
April 24, 2007
Page 9


 
ENABLE GROWTH PARTNERS LP


By:  /s/ Brendan O' Neil

--------------------------------------------------------------------------------


Name:  Brendan O' Neil
Title:
Address:    Enable Capital Management
One Ferry Building, Suite 255
San Francisco, CA 94111


 
IROQUOIS MASTER FUND LTD.


By:  /s/ Joshua Silverman

--------------------------------------------------------------------------------


Name:  Joshua Silverman
Title:
Address:    Iroquois Master Fund Ltd.
641 Lexington Avenue,
26th Floor
New York, New York 10022

 
ACCEPTED BY:
ESCROW AGENT


MCLAUGHLIN & STERN, LLP


By:  _________________________________
Name:
Title:



--------------------------------------------------------------------------------



EXHIBIT A


NUMBER OF CONTRIBUTED SHARES AND
REMAINING LIABILITY






Investor
Investor Contributed Shares
SpatiaLight Contributed Shares
Remaining Settlement Liability
Maximum
Share
Distribution
         
Southridge Partners LP
1,521,361
2,194,388
$1,523,457 
375,000
Southshore Capital Fund Ltd.
213,787
1,025,030
$507,915 
125,000
Pierce Diversified Strategy Master Fund, LLC, ENA
73,358
111,369
$75,738 
25,000
Enable Opportunity Partners LP
146,716
222,740
$151,477 
50,000
Enable Growth Partners LP
1,247,085
1,893,291
$1,287,554 
425,000
Iroquois Master Fund Ltd.
800,000
1,171,090
$808,147 
500,000




--------------------------------------------------------------------------------



EXHIBIT B


FORM OF DISTRIBUTION NOTICE


Pursuant to Paragraph 1 of that certain Escrow Agreement by and among the
undersigned, SpatiaLight, Inc., a New York corporation (“SpatiaLight”), and
McLaughlin & Stern as escrow agent, the undersigned hereby requests the
distribution of ________________ (the “Distribution Amount”) shares of
SpatiaLight common stock, $.01 par value per share (the “Common Shares”) on
______________, 20__.


Number of Common Shares Outstanding
__________________
Number of Common Shares Issued Since Last SEC Report
__________________
Total Common Shares Outstanding
__________________
   
Previously Delivered Common Shares Presently Owned
__________________
Shares to be Issued under this Distribution Notice
__________________
Other Shares Owned
__________________
Total
__________________
   
Initial Settlement Liability
$__________________
Proceeds from Sale of Common Shares
$__________________
Remaining Settlement Liability
$__________________



The undersigned represents and warrants that the number of Common Shares
presently owned plus the Distribution Amount will be less than 9.99% of the
outstanding Common Shares as of the date hereof. In addition, the undersigned
represents and warrants that the aggregate VWAP of the Distribution Amount is
less than the Remaining Settlement Liability.
 

 
INVESTOR:


___________________________________




By:  ________________________________
Name:
Title:


 

--------------------------------------------------------------------------------

